United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
DEPARTMENT OF THE ARMY, WHITE
SANDS MISSILE RANGE, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-163
Issued: March 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 24, 2006 appellant filed a timely appeal from an August 21, 2006 Office of
Workers’ Compensation Programs’ merit decision, denying his claim for a back condition.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant’s back condition is causally related to factors of his federal
employment.
FACTUAL HISTORY
On November 22, 2004 appellant, then a 60-year-old mobile equipment servicer, filed an
occupational disease claim alleging that on October 26, 2004 he sustained a back injury due to
factors of his employment. His job required him to service light and heavy engine equipment,
change tires and batteries on graders, tractors, front loaders and trailers used to transport heavy

equipment and water trucks. Appellant stated that he previously sustained a back injury in
August 2002 and a knee and shoulder injury and ruptured spinal disc in 2003.
On December 15, 2004 the Office asked appellant to provide additional evidence,
including a comprehensive medical report explaining how his back condition was causally
related to factors of his federal employment.
Medical notes dated October 26 to December 21, 2004 from Dr. Michael S. Torres
indicated that appellant was treated for a lumbar sprain with radiculopathy, traumatic arthritis,
sciatica, lumbago and a herniated disc at L4-5 . He noted that appellant had a history of chronic
low back and hip pain.1 Dr. Torres stated that appellant’s job duties, including heavy lifting and
carrying, extended walking, standing, crawling and kneeling could have aggravated his lower
back condition. A November 3, 2004 magnetic resonance imaging (MRI) scan report indicated a
disc extrusion at L4 and small central disc protrusions at L3-4, L4-5 and L5-S1.
By decision dated January 18, 2005, the Office denied appellant’s claim on the grounds
that the medical evidence did not establish that his back condition was causally related to his
employment. It accepted the work activities claimed but noted that the medical evidence did not
establish that appellant’s back condition was causally related to his employment.
Appellant requested an oral hearing that was held on June 14, 2006. He testified that on
October 26, 2004 he was crawling up graders, jumping in and out of his truck and pulling fuel
and hydraulic hoses.
On June 9, 2006 Dr. David Masel, an attending Board-certified neurosurgeon, provided
findings on physical examination and the results of an MRI scan. He diagnosed a herniated
lumbar disc. Dr. Masel stated:
“[Appellant] states that on October 26, 2004 he was at work. His duties involved
heavy equipment servicing and on that particular day when he was performing his
regular job duties he felt a ‘sting’ in his low back that did cause significant pain,
but he continued to work. The pain continued to progress throughout the day.
The next day he began experiencing right leg pain. [Appellant] has been
experiencing since then right posterior thigh pain and right buttock pain with
intermittent right-sided low back pain. He states [that] the leg pain is worse than
the back pain.

1

A November 5, 2003 lower back and hip injury resolved as of December 2, 2003 and appellant returned to full
duties.

2

“[Appellant] does have a history of previous on-the-job back injuries; August 20,
2002, May 12 and November 5, 2003. He had injured his low back but was not
having any right leg symptoms.”
***
“[I]t appears [that appellant’s] current symptomatology of back pain with right leg
pain is related to his injury sustained while performing his work duties. Even
though he had some previous back injuries he was not experiencing any leg pain
until his injury of October 2004. It is Dr. Masel’s opinion that the current
symptomatology is a work[-]related injury”
By decision dated August 21, 2006, an Office hearing representative affirmed the
January 18, 2005 denial of appellant’s claim.
LEGAL PRECEDENT
To establish a causal relationship between a claimant’s medical conditions and his
employment, he must submit rationalized medical opinion evidence based on a complete factual
and medical background supporting such a causal relationship.2 Rationalized medical opinion
evidence is medical evidence which includes a physician’s opinion on the issue of whether there
is a causal relationship between the claimant’s condition and the implicated employment factors.
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.3 An award of compensation may not be
based on surmise, conjecture or speculation. Neither the fact that a disease or condition
manifests itself during a period of employment nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.4
ANALYSIS
Appellant alleged that on October 26, 2004 he sustained a back injury while he was
crawling up graders, jumping in and out of his truck and pulling fuel and hydraulic hoses. The
Office accepted the work activities claimed but noted that the medical evidence did not establish
that appellant’s back condition was causally related to his employment.
Dr. Torres diagnosed a lumbar sprain with radiculopathy, traumatic arthritis, sciatica,
lumbago and a herniated disc at L4-5. He noted that appellant had a history of chronic low back
and hip pain. Dr. Torres stated that appellant’s job duties, including heavy lifting and carrying,
climbing, crawling, bending, kneeling and extended standing could have aggravated his lower
2

Michael S. Mina, 57 ECAB ___ (Docket No. 05-1763, issued February 7, 2006).

3

Gary J. Watling, 52 ECAB 278 (2001); Gloria J. McPherson, 51 ECAB 441 (2000).

4

Michael S. Mina, supra note 2.

3

back condition. However, he did not describe the specific tasks that appellant was performing on
October 26, 2004 or the specific mechanism of injury. Dr. Torres’ opinion on causal relationship
is speculative. He indicated that appellant’s job “could” have aggravated his back condition.
Additionally, Dr. Torres diagnosed numerous separate back conditions but provided insufficient
medical rationale as to how appellant’s job caused or aggravated the listed back conditions. Due
to these deficiencies, his notes are not sufficient to establish that appellant sustained a workrelated back injury on October 26, 2004.
Dr. Masel diagnosed a herniated lumbar disc. He stated that appellant’s duties involved
heavy equipment servicing. On October 26, 2004 appellant was performing his regular job
duties when he felt a ‘sting’ in his low back that caused significant pain but he continued to
work. The pain continued to progress throughout the day. The next day appellant began
experiencing right leg pain, right posterior thigh pain, right buttock pain and intermittent
right-sided low back pain. Dr. Masel stated:
“[I]t appears [that appellant’s] current symptomatology of back pain with right leg
pain is related to his injury sustained while performing his work duties. Even
though he had some previous back injuries he was not experiencing any leg pain
until his injury of October 2004. It is Dr. Masel’s opinion that the current
symptomatology is a work[-]related injury”
However, Dr. Masel did not display knowledge of the specific activities appellant was
performing on October 26, 2004. His statement that appellant performed “heavy equipment
servicing” does not demonstrate the specific employment activities in which appellant was
engaged on October 26, 2004. Dr. Masel did not specify the level of the herniated disc, the
location in the spine. Additionally, he did not provide sufficient medical rationale explaining
how appellant’s activities on October 26, 2004 caused or contributed to his herniated disc. The
Board has held that medical reports containing inadequate rationale on causal relationship are
entitled to little probative value and are generally insufficient to meet an employee’s burden of
proof.5 Lacking a complete and accurate factual background, a precise diagnosis and sufficient
medical rationale addressing the issue of causal relationship, Dr. Masel’s report is not sufficient
to establish that appellant’s back condition was caused or aggravated by factors of his
employment.
CONCLUSION
The Board finds that appellant failed to establish that his back condition was causally
related to his federal employment.

5

Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 21, 2006 is affirmed.
Issued: March 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

